 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
     Email: rpocker@bsfllp.com
 5
 6   Attorneys for Defendant
      LAMAR LEE COLLINS
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                     FOR THE DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                    )
12                                                )
                            Plaintiff,            )       Case No.: 2:18-cr-00051-RFB-NJK
13                                                )
     v.                                           )
14
                                                  )
15   LAMAR LEE COLLINS,                           )
                                                  )
16                          Defendant.            )
17                                                )

18
          STIPULATION AND ORDER TO CONTINUE PROBATION REVOCATION
19                                 HEARING
                                 (First Request)
20
21          IT IS HEREBY STIPULATED, by and between Defendant LAMAR LEE COLLINS,

22   by and through his attorney (Richard J. Pocker, Esq. of the law firm of Boies Schiller Flexner

23   LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter, “the Government”), by

24   and through its attorney (Special Assistant United States Attorney Rachel Kent), that the

25   Probation Revocation Hearing presently scheduled for February 5, 2020 at 2:00 p.m. be vacated

26   and continued to a later date convenient to the Court, but no earlier than 28 days from the date

27   this Stipulation is approved.

28


                                                      1
 1          This Stipulation is submitted for the following reasons:
 2          1.      On January 24, 2020, Defendant COLLINS made his Initial Appearance with
 3   respect to the proposed Revocation of Probation. At the conclusion of those proceedings, the
 4   Court scheduled a Preliminary Hearing for January 31, 2020 at 10:00 a.m. The Probation
 5   Revocation in the present case is scheduled for February 5, 2020 at 2:00 p.m. before the
 6   Honorable Richard Boulware II. The parties have submitted to the Court a separate stipulation
 7   seeking to continue the Preliminary Hearing in this matter for a period no shorter than 21 days
 8   from the present date.
 9          2.      Defendant COLLINS and his counsel both require additional time in which to
10   meet and prepare for both the Preliminary Hearing and the subsequent Probation Revocation
11   Hearing, should the Court conclude that probable cause supports the allegations in the Petition
12   and Amended Petition seeking revocation of Defendant COLLINS’ probation. Defendant
13   COLLINS has acknowledged his right to a prompt Preliminary Hearing and Probation
14   Revocation Hearing, and he consents to this continuance in order to enhance his preparation,
15   his incarcerated status notwithstanding.
16          3.      The Government has no objection to the requested continuance of the
17   Preliminary Hearing and the Probation Revocation Hearing.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28


                                                    2
 1          4.       This is the first request to continue the Probation Revocation Hearing in the
 2   present case.
 3          DATED this 30th day of January, 2020.
 4   BOIES SCHILLER FLEXNER LLP                            NICHOLAS A. TRUTANICH
                                                           United States Attorney
 5
 6   By: /s/ Richard J. Pocker                             By: /s/ Rachel Kent
        RICHARD J. POCKER, ESQ.                               RACHEL KENT, ESQ.
 7      Counsel for LAMAR LEE COLLINS                         Special Assistant United States
                                                              Attorney
 8
 9
10                                               ORDER
11          Based on the pending Stipulation of counsel, and good cause appearing,
12   IT IS HEREBY ORDERED THAT the Probation Revocation Hearing in the present case
13                         March 12
     be continued to ________________ ____, 2020 at 11:00 AM in LV Courtroom 7C.
14                                                            30th day of January, 2020.
                                                   DATED this ____
15
16                                                 ____________________________________
                                                   RICHARD F. BOULWARE, II
17
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                     3
